Title: From George Washington to the U.S. Senate, 24 February 1795
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States Febry 24. 1795.
        
        I nominate the following persons to fill the offices respectively annexed to their names.
        Joseph Habersham, of Georgia, to be Post Master General; vice Timothy Pickering appointed Secretary of War.
        Jonathan Jackson, of Massachusetts, to be Comptroller of the Treasury; vice Oliver Wolcott Jr appointed Secretary of the Treasury.
        Tench Francis, of Pennsylvania, to be Purveyor of public supplies.
        John Overton, to be Supervisor of the Revenue, for the Disrict of Tenassee in the territory of the United States south West of the river ohio.
        John Frothingham, to be Inspector of the Revenue for Survey No. 1 in the District of Massachusetts.
        Constant Somers, to be Collector of the District of Great Egg Harbour in the State of New-Jersey; vice Daniel Benezet, superceded.
        
          Go: Washington
        
      